Exhibit 10.20
 
THIRD AMENDMENT TO CREDIT AGREEMENT
(Third Credit Agreement)
 
This THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated November 8,
2012 (the "Effective Date"), is between Recovery Energy, Inc., a Nevada
corporation ("Borrower"),  and Hexagon, LLC, a Colorado limited liability
company, formerly known as Hexagon Investments, LLC ("Lender").
 
RECITALS
 
A.            Borrower and Lender have entered into a Credit Agreement, dated as
of April 14, 2010 (as modified by that certain Amendment to Promissory Note,
dated December 29, 2010, that certain Second Amendment to Promissory Note, dated
November 14, 2011, that certain Amendment to Credit Agreement dated March 15,
2012, and as further amended, modified, supplemented substituted or replaced,
the "Credit Agreement"), providing for a term loan in the original principal
amount of $15,000,000.  Defined terms used herein and not defined herein shall
have the meanings set forth in the Credit Agreement.
 
B.             Borrower has asked Lender, and Lender has agreed to amend the
terms and conditions of the Credit Agreement to extend the Maturity Date until
December 31, 2013, subject to and as more fully set forth in this Amendment.
 
AGREEMENT
 
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower and Lender
agree as follows:
 
1.              Amendment to Credit Agreement.  Effective as of the Effective
Date and upon the terms and subject to the conditions set forth in this
Amendment:
 
(a)            Section 1.1 of the Credit Agreement is hereby amended by deleting
"September 30, 2013" in the definition of"Maturity Date" and replacing it with
"December 31, 2013".
 
(b)            Section 2.4 of the Credit Agreement is hereby amended by deleting
"September 30, 2013" in the second line and replacing it with "December 31,
2013".
 
2.               Other Agreements.  (a) Borrower and Lender agree that all of
the Loan Documents are hereby amended to reflect the amendments set forth herein
and that no further amendments to any Loan Documents are required to reflect the
foregoing; and (b) all references in any document to "Credit Agreement" or any
"Loan Document" shall refer to the Credit Agreement or any such Loan Document,
as amended pursuant to this Amendment.
 
3.              Representations and Warranties.  Borrower hereby certifies to
Lender that as of the date of this Amendment and as of the Effective Date
(taking into consideration the transactions contemplated by this Amendment) all
of Borrower's  representations and warranties contained in the Credit Agreement
and each of the Loan Documents are true, accurate and complete, and no Default
or Event of Default has occurred under the Credit Agreement or any of the Loan
Documents.  Without limiting the generality of the foregoing, Borrower
represents and warrants that (i) the execution and delivery of this Amendment
has been authorized by all necessary action on the part of Borrower, (ii) the
person executing this Amendment on behalf of Borrower is duly authorized to do
so, and (iii) this Amendment constitutes the legal, valid, binding and
enforceable obligation of Borrower.
 
 
 

--------------------------------------------------------------------------------

 


4.             Additional Documents.  Borrower shall execute and deliver, and
shall cause to be executed and delivered, to Lender at any time and from time to
time such documents and instruments, including without limitation additional
amendments to the Credit Agreement and the Loan Documents, as Lender may
reasonably request to confirm and carry out the transactions contemplated hereby
or by any other Loan Documents executed in connection herewith.
 
5.             Continuation of the Credit Agreement and Loan Documents.  Except
as specified in this Amendment, the provisions of the Credit Agreement and the
Loan Documents shall remain in full force and effect, and if there is a conflict
between the terms of this Amendment and those of the Credit Agreement or the
Loan Documents, the terms of this Amendment shall control.  This Amendment is a
Loan Document.
 
6.             Ratification and Reaffirmation of Obligations by Borrower.  Borrower
hereby (a) ratifies and confirms all of its Obligations under the Credit
Agreement and each of the other Loan Documents, and acknowledges and agrees that
such Obligations remain in full force and effect, and (b) ratifies, reaffirms
and reapproves in favor of Lender the terms and provisions of the Credit
Agreement and each of the other Loan Documents, including (without limitation),
its pledges and other grants of Liens and security interests pursuant to the
Loan Documents.
 
7.             Release and Indemnification.
 
(a)          Borrower hereby fully, finally, and forever releases and discharges
Lender, and its successors, assigns, directors, officers, employees, agents and
representatives, from any and all causes of action, claims, debts, demands and
liabilities, of whatever kind or nature, in law or equity, of Borrower, whether
now known or unknown to Borrower in respect of (i) the Obligations under the
Credit Agreement and each of the other Loan Documents or (ii) the actions or
omissions of Lender in any manner related to the Obligations under the Credit
Agreement and each of the other Loan Documents; provided that this Section shall
only apply to and be effective with respect to events or circumstances existing
or occurring prior to and including the date of this Amendment.
 
(b)          Without limiting Section 7.3 of the Credit Agreement, Borrower
hereby agrees to indemnify, defend, and hold harmless Lender and its successors,
assigns, directors, officers, employees, agents and representatives (each an
"Indemnified  Party" and collectively the "Indemnified Parties") from and
against any and all accounts, covenants, agreements, obligations, claims, debts,
liabilities, offsets, demands, costs, expenses, actions or causes of action of
every nature, character and description, whether arising at law or equity or
under statute, regulation or otherwise, and whether liquidated or unliquidated,
contingent or noncontingent, known or unknown, suspected or unsuspected
("Claims"), arising from or made under any legal theory, which any of
Indemnified Parties may incur as a direct or indirect consequence of or in
relation to any acts or omissions of Borrower arising from or relating to any
of: (i) the Credit Agreement; (ii) the Loan Documents; (iii) this Amendment; or
(iv) any documents executed by Borrower in connection with this
Amendment.  Should any Indemnified Party incur any such Claims, or defense of or
response to any Claims or demand related thereto, the amount thereof, including
costs, expenses and attorneys' fees, shall be added to the amounts due under the
Loan Documents, and shall be secured by any and all liens created under and
pursuant to the Loan Documents.  This indemnity shall survive until the
Obligations have been indefeasibly paid in full and the termination, release or
discharge of Borrower.


 
2

--------------------------------------------------------------------------------

 
 
To the extent permissible under applicable law, this indemnity shall not limit
any other rights of indemnification, subrogation or assignment, whether
explicit, implied, legal or equitable, that any Indemnified Party may have.
 
8.             No Waiver. This Amendment does not constitute a waiver by Lender
of Borrower's compliance  with any covenants, or a waiver of any Defaults or
Events of Default, under the Credit Agreement or any of the Loan Documents, and
shall not entitle the Borrower to any amendments or waivers in the future.
 
9.             Miscellaneous. Article VIII of the Credit Agreement is hereby
incorporated  by reference into this Amendment.


[Signature Pages Follow]
 
 
3

--------------------------------------------------------------------------------

 
 
Borrower and Lender have executed this Third Amendment to Credit Agreement as of
the date first above written.
 

HEXAGON, LLC   RECOVERY ENERGY, INC.   By: 
Hexagon, Inc., its Manager
                      By:
/s/ Brian Fleischmann
  By:
/s/ A. Bradley Gabbard
     
Brian Fleischmann
   
A. Bradley Gabbard
     
Executive Vice President
   
Chief Financial Officer
 

 
 
4 

--------------------------------------------------------------------------------

 